I would like to congratulate the President on his election as President of the General Assembly at its seventy-first session.
The theme for this session is “The Sustainable Development Goals: a universal push to transform our world”. This is a good topic. It adds another nail in the coffin of the old parasitic arrangement where only a small portion of humankind — those living in the United States of America, Canada, Western Europe, Australia and New Zealand — lived in affluence while the rest of the world lived in abject poverty.
The reasoning then was that one could not be affluent without doing so at the expense of somebody else. This logic has now been challenged. Between 1981 and 2010, 380 million and 270 million people in China and India, respectively, came out of poverty. Even in Africa, a continent with a lot of accumulated disadvantages, 414 million people have come out of poverty. In Uganda’s case, in 2004 56 per cent of its people were living in poverty. Today that figure is 19 per cent. It is hoped that by 2017, it will be reduced to 10 per cent.
Is the world not a better place with the spread of affluence? Have not the old affluent societies and the new ones both benefited? The United States is today exporting goods and services to China worth $120 billion per year. The European Union is exporting goods and services to China worth $356 billion. Has not the spread of affluence benefited more people?
The Sustainable Development Goals (SDGs) understood this very well. There are 17 of them, and they are: to end poverty in all its forms everywhere, to end hunger, to ensure healthy lives, to ensure inclusive and equitable quality education and to promote lifelong learning opportunities for all, to achieve gender equality and so forth. I do not have to read out all 17 SDGs because representatives know them.
All this is a different way of providing a prescription for the problems of underdevelopment. We are happy at last. The global agenda includes most of the ingredients necessary for growth and the transformation of societies, as happened in the past for those societies that pioneered the Industrial Revolution. In particular, the inclusion of energy on the list of SDGs is a departure from past global agendas.
These SDGs fluctuate with many of our own 10 strategic bottlenecks. These are ideological disorientation; a weak State, especially the army, which needed restructuring; the suppression of the private sector; the underdevelopment of human resources, that is, a lack of education and health; the underdevelopment of infrastructure, that is, the railways, roads, electricity, telephones and piped water and so forth; a small internal market; the lack of industrialization; the underdevelopment of the services sector; the underdevelopment of agriculture and the attack on democracy.
As the Assembly can see, there are two crucial bottlenecks that are missing in the SDGs. These are ideological disorientation, which for us is bottleneck number one, and market integration, which is bottleneck number six. One can of course say that the idea of ideological disorientation is subsumed in SDG 16 — that of peace, justice and strong institutions. Nevertheless, there is no harm in singling out and highlighting this problem of the pseudo-ideology that exploits the identities of people — of religion, tribe, race, gender and so forth — and eclipses the interests of the people, such as balanced trade. That equal relationship between the producer of a good and the producer of a service and the buyer of the same, both in ancient and modern times, is the greatest stimulus for global prosperity.
This, however, is many times eclipsed by the shallow promotion of the chauvinism of religion, tribe, race or gender, even when one’s religion mates, tribe mates and race mates are doing nothing or little for one’s prosperity. Yet the recent growth through trade of China, India and so forth in their interaction with the United States of America, the European Union, Africa and so forth shows the power of the stimulus. Let the global body therefore understand and blacklist the pseudo-ideology of the sectarianism and chauvinism of groups. All the past mistakes and the present ones are linked to this problem. Imperialism, the slave trade, colonialism, neocolonialism, the ongoing sectarian conflicts in many parts of the world — all, in one way or another, spring from this pseudo-ideology. The fair and authentic ideology of being my brother’s keeper, as it says in the Book of Genesis — chapter 4, verse 9 — is the true antidote to this poison. Abandon all forms of chauvinism and the world will be safer for everybody. In my dialect we say, “The one who shoots arrows at others should expect arrows to come his way”.
Finally, our sixth bottleneck — the bottleneck of fragmented markets in Africa and possibly in other places — should also be addressed. It has eased its trade with China, with India, with the United States, with Russia, with Brazil and Indonesia, because they are markets of $1.3 billion, $1.2 billion, $150 million, $200 million and $200 million, respectively, because they are societies under one political authority each.
We and the others that have fragmented markets must struggle to rectify this deficiency.
In Africa, we are already moving forward. Hence, our East African Community, the Common Market for Eastern and Southern Africa, the Southern African Development Community, the Economic Community of West African States and, ultimately, the common m+arket of the whole of Africa, as we agreed recently, in Kigali. These markets are taking us in the right direction. Remember that when I buy what is produced by your factories, I am supporting your prosperity; and when you buy what I produce, you are supporting my prosperity. Long live the SDGs. But, please, do not forget to add the bottlenecks that we observed here.
